SUMMARY ORDER
Pursuant to this Court’s order of June 28, 2007 in the prior appeal, see Ziegenfuss Drilling v. Nat’l Union Fire Ins., Dkt. No. 06-3533-cv, and following proceedings in the district court, jurisdiction over this case has been restored to this Court. The parties’ familiarity with the facts and prior proceedings is assumed.
Having reviewed Judge Stanton’s supplemental findings after this Court’s remand, we conclude that those findings are not clearly erroneous. See Phansalkar v. Andersen Weinroth & Co., L.P., 344 F.3d 184,199 (2d Cir.2003) (per curiam).
The judgment of the district court is hereby AFFIRMED.